PER CURIAM: *
Odegrean D. Fontenot appeals from the sentences imposed following his convictions for possession of cocaine base with intent to distribute and possession of firearms in furtherance of drug trafficking crimes. The sole issue that Fontenot raises on appeal is whether the district court erred by imposing a 60-month sentence on the firearm count to run consecutively to his 140-month sentence on the drug possession count.
F ontenot argues that the five-year minimum sentence required by 18 U.S.C. § 924(c)(l)(A)(i) should not have been imposed because his sentence on the drug possession count constitutes a greater minimum sentence than is otherwise provided by another provision of law. As he concedes, his argument is foreclosed in this circuit; this issue has since been decided adversely to him by the Supreme Court. See Abbott v. United States, — U.S.-, -, 131 S.Ct. 18, 23, 178 L.Ed.2d 348 (2010); United States v. London, 568 F.3d 553, 564 (5th Cir.2009), cert. denied, — U.S.-, 131 S.Ct. 631, 178 L.Ed.2d 507 (2010).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.